Lumpkin, P. J.
1. It was not, on the trial of an action upon an open account embracing charges for merchandise and for “cash,” proper to allow the plaintiffs to introduce evidence tending to show that the cash items did not really represent money furnished to the defendants, but the amounts of two promissory notes which had been given by the latter for merchandise other than that set forth in the bill of particulars attached to the plaintiff’s petition.
2. The verdict was not supported by the evidence, and a new trial ought to have been granted.

Judgment reversed.


AH the Justices concurring.